DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, and 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 3 and its depending claim 4 is unclear and has no clear discernible scope.  Claim 3 recites “the second yarns” with no antecedent basis whatsoever.  It is impossible for the examiner to address these claims as their scope is indiscernible.
	Claim 12 is unclear as the term “metal dyeing fiber” is undefined in the art.  It this a metallic fiber that is dyed? Is this a “metal dye” on a fiber? Is this a product by process limitation? The scope of claim 12 is indiscernible.
	Claims 13 and 14 are unclear in that they only recite limitations of the material that is ‘rested on’ the claimed product.  These claims do not further limit the claimed product.  There is no patentable weight recited in these claims.  It is not clear if applicant is reciting functional capabilities of the claimed product because the recitations are only directed to the structure of the material that is “rested on” the claimed product.  Recitations in claims 13 and 14 are not directed the structure or functional capabilities of the claimed product.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6, 7, 9, 10, 13, 14, 15 and 17 is/are rejected under 35 U.S.C. 102a(1) as being anticipated by US 4420529 (Westhead).
Regarding claims 1, ‘529 discloses: A mesh belt comprising warps (11-14, figs. 1 and 3) and wefts (21-28, figs. 1 and 3) that are woven with the warps (10 and 10’, figs 1 and 3), a first yarn (11, fig. 3) of the warps or the wefts on a transporting surface side (upper facing surface of 10 and 10’) of the mesh belt is made of an electrically conductive material (yarn 11 is disclosed as “yarn 11, comprising a blend of anti-static yarn combined with other yarns. The anti-static yarn may take the form of a staple, continuous filament or monofilament and may include, as the anti-static component, a carbon content acrylic anti-static fiber, a silver-coated nylon continuous filament, a nylon monofilament coated with carbon, or an acrylic fiber carbon coated. It is to be understood that these anti-static components are given by way of example and that other known anti-static components are contemplated(par.3)”).
	Regarding claim 2, ‘529 discloses: a second yarn of the warps or the wefts on the transporting surface side is made of a material other than the electrically conductive material (‘529 states, “ It is to be understood that the fabric shown in FIGS. 1 and 2 is given by way of example and that many other weave patterns and fabric designs may incorporate anti-static yarn components in accordance with the teachings of the present invention. Thus, while an inclusion rate of one anti-static yarn every 22 ends is chosen for the fabric of FIG. 1, other fabric types may have the anti-static yarn included more frequently or less frequently (par. 12).”).
	Regarding claims 6, 7, 9 and 10, ‘529 discloses: the first yarn comprises a synthetic fiber in which a metal or a graphite yarn is dispersed (‘529 states, “Recently, a number of synthetic yarns exhibiting anti-static properties have been introduced into the market-place. Such yarns have been produced having carbon or metallic surface coatings, or containing carbon within the synthetic yarn. Spun yarns containing fine metal fibers have also been produced. These yarns are resistant to the conditions which usually remove the anti-static finishes, and, therefore, will be effective throughout the lifetime of the dryer fabric (par. 6).”).
	Regarding claims 13 and 14, these claims do not limit the claimed product.  They appear to be an attempt to limit the functional capabilities of the claimed product.  The fabric disclosed by ‘529 is functionally capable of having the ‘water absorbing body’ of claims 13 and 14, ‘rested’ thereon, as claimed.
	Regarding claim 15, figures 1 and 3 both show the woven fabric having two layers of warp and weft forming a ‘double layered’ woven belt fabric that inherently has a “transportation surface”. 
	Regarding claim 17, ‘529 explicitly states, “A dryer felt or fabric with a reduced potential for creating static electricity when running on a papermaking machine (abstract).”  Explicitly disclosing the dryer felt/fabric is used on a papermaking machine that is inherently an “apparatus for producing a water absorbing body”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘529 in view of US 2011/0121481 (Monnerie et al.).
Regarding claims 5 and 16, ‘529 discloses all limitations of claim 1 above but does not explicitly teach the claimed warp density values recited.
However, ‘481 teaches a woven fabric for separation of liquid from fibers in the formation of non-woven sheet materials which is an analogous art to ‘529 which is a woven fabric for separation of liquid from pulp fibers in the formation of paper sheet materials.
‘481 explicitly teaches, “Air leakage can result in a disturbance of the web. As shown in FIG. 1, high air flow can result in air leakage (arrows 36) between the top press roll 18 and the fabric 12 surface or through the fabric thickness. Such air leakage is due to the excessive air carried by the fabric, the fabric surface roughness and fabric thickness. In this regard, reference is made to FIG. 2 which is a sectional view in the machine direction of fabric 12 and web 28 between rollers 18 and 22. Forming fabric 12 is a single layer woven fabric having round MD yarns 38 and round cross machine direction (CMD) yarns 40. Note that the particular weave (not shown) may vary depending upon the requirements for the particular application (i.e. permeability, etc.),[par. 24].”
	This teaching from ‘481 explicitly shows the prior art recognizes the ‘particular weave’ (i.e. weaving pattern, tightness or density) may vary in ‘permeability’/’air leakage’ depending on the requirements of the fabric for a particular application.
	Therefore it would have been obvious to one of ordinary skill in the art of fabric design and production prior to the effective filing date of the invention to modify the fabric’s ‘particular weave’ (i.e. weaving tightness/pattern/density) depending on the desired amount of ‘permeability’/’air leakage’ required from the fabric for a particular application.
Claim(s) 8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘529 in view of US 7029555 (Yamanaka et al.).
‘529 discloses all of claim 1 and does teach the use of various conduction anti-static yarns in the fabric that include a metallic/conductive component.  
‘529 does not explicitly teach the claimed metal materials.
‘555 is referenced as it teaches, “In accordance with the inventive composite textile fabric, treated fibers with anti-microbial properties are blended exclusively in the outer fabric layer. These treated fibers may be selected from nylon or other man-made fibers treated with a silver or copper sulfide coating in order to inhibit bacterial proliferation (par. 12).”  The copper sulfide coating is inherently electrically conductive.
Therefore it would have been obvious to one of ordinary skill in the art of fabric design and production prior to the effective filing date of the invention to modify the ‘529 fabric’s conductive yarn components to comprise copper coated fibers and organic material coated with copper sulfide to take advantage of copper’s inherent electrical conductivity and to provide the fabric with the ability to inhibit bacterial proliferation.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Various fabrics with conductive elements are attached to establish the general state of the art of conductive fabrics.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H MUROMOTO JR whose telephone number is (571)272-4991. The examiner can normally be reached M-Th 730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT H MUROMOTO JR/Primary Examiner, Art Unit 3732